Citation Nr: 1436402	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-32 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Whether the reduction of the disability rating for rhinitis from 10 percent to noncompensable, effective April 1, 2011, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from January 1972 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Anchorage, Alaska.

In July 2012, the Veteran testified before the undersigned Veterans Law Judge during a hearing held at the RO.  A transcript of the proceedings has been included in the record.


FINDINGS OF FACT

1.  The 10 percent rating previously assigned to the Veteran's rhinitis disability was in effect for less than five years.

2.  The RO's September 2011 rating decision, which reduced the rating for rhinitis from a 10 percent rating to a noncompensable rating effective April 1, 2011, was not proper as the preponderance of the evidence does not demonstrate sustained improvement of the rhinitis disability.


CONCLUSION OF LAW

The criteria for restoration of a 10 percent disability rating for rhinitis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.97, Diagnostic Code 6522 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board is restoring the 10 percent rating for rhinitis, and therefore is granting in full the benefits sought on appeal as to this issue.  Accordingly, any error committed with respect to either the notice provisions in reducing the Veteran's disability rating for rhinitis is not prejudicial to the Veteran.  38 U.S.C.A. § 3.105.

In the present case, the Veteran's 10 percent rating had been in effect for less than a five-year period when it was reduced to a noncompensable rating in the September 2011 rating decision.  The law provides that where a rating has been in effect for less than five years, an adequate reexamination that discloses improvement in the disorder will warrant reduction in rating.  See 38 C.F.R. § 3.343 (a); 3.344 (c).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See Brown v. Brown, 5 Vet. App. 413, 420 (1993).

In a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show the disability has worsened.  The question of whether a disability has improved involves consideration of the applicable rating criteria.  For allergic or vasomotor rhinitis, without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, a 10 percent rating is warranted.  38 C.F.R. § 4.97, Diagnostic Code 6522.  With polyps, a 30 percent rating is warranted.  Id.

By way of history, the RO granted service connection for sinusitis with rhinitis and occasional headaches in a January 1989 rating decision and assigned a 10 percent rating for the disability effective from July 1988.  The Veteran filed a claim for an increased rating in March 2011.  In a May 2008 rating decision, the RO determined that the evidence showed an increase in the severity of the Veteran's condition and assigned a separate 10 percent rating for rhinitis under Diagnostic Code 6522.  

The 10 percent disability rating the Veteran seeks to have restored was assigned based on the findings from a September 2008 VA examination.  In the examination report, the examiner noted that the Veteran had undergone surgery in May 2007 to correct a deviated septum.  At the time of the examination, the Veteran endorsed symptoms of nasal congestion, constant sinus infections recurrent cough with purulent post nasal discharge, constant sinus pain, and a sensation that his ears were blocked.  The Veteran also reported having frequent breathing difficulty.  He used prescription medication to treat his symptoms, to include the daily use of a corticosteroid nasal spray and antibiotics every couple of months, without relief.  The physical examination revealed 50 percent obstruction of the nasal passage on both sides, with no evidence of nasal polyps. The examiner noted that an August 2008 computed tomography (CT) scan of the sinus showed mucosal thickening and air fluids within the frontal sinus, with an occlusion of the frontal ethmoidal.  The Veteran was provided a diagnosis of sinusitis with rhinitis.    

VA and private medical records dated around the time of the assignment of the 10 percent rating show treatment of the Veteran's symptomatology.  A December 2008 private record includes his report of having a runny nose, post nasal drip, throat clearing, cough, nasal congestion, and sinus pressure and pain.  VA records dated in March 2009 show that the Veteran consistently used a prescription nasal spray to treat his rhinitis symptoms and that he was prescribed Zyrtec and an antibiotic.  

The RO based the reduction of the 10 percent rating on the findings relayed in a May 2011 VA examination report.  At the time of the examination, the Veteran reported that his condition had not changed since he was last evaluated in September 2008 and that he continued to experience recurrent symptomatology.  He endorsed having frequent breathing difficulty.  The physical examination revealed a 10 percent nasal obstruction on the left side and a 20 percent nasal obstruction on the right side.  There was no evidence of polyps, a septal deviation, permanent hypertrophy of turbinates from bacterial rhinitis, tissue loss, scarring, or deformity of the nose.  An x-ray of the sinus showed no mucosal thickening or identifiable air-fluid levels in the paranasal sinuses.  The examiner noted that the post-surgical changes and mucosal findings seen on the August 2008 CT scan may be difficult to detect on this plain film examination.  

A subsequent January 2012 medical record reflects that a CT scan of the Veteran's sinus showed postsurgical changes and mucosal thickening in the bilateral frontoethmoidal recess.  The Veteran reported having continued nasal drainage with post nasal drip.  He was assessed as having rhinitis and instructed to continue with the use of topical nasal steroids and saline irrigations to treat his symptoms.  

During the July 2012 hearing, the Veteran testified that he continued to experience symptoms due to his service-connected rhinitis disability.  He explained that he felt "good" on the day of his last VA examination in May 2011, but he essentially testified that he continued to experience symptomatology due to his rhinitis.  The Veteran stated that he continued to have trouble breathing through his nose since the time of the reduction of his disability rating and that he compensated by breathing through his mouth.  He reported that he experienced at least a 50 percent blockage in both sides of his nostrils.  The Veteran denied having undergone any surgical procedures on his nose during the previous twelve months.  He testified that he had recently undergone an assessment by a VA ear, nose, and throat physician who confirmed that he continued to have chronic rhinitis.  The Veteran stated that he continued to use prescription pain medication and a nasal spray to treat his rhinitis, with no relief.    

On review of the entirety of the record, the Board also finds that the rating reduction taken on the rhinitis claim is not supportable as the preponderance of the evidence does not establish sustained improvement of the rhinitis disability.  

As noted above, the initial assignment of a 10 percent rating for the Veteran's rhinitis was predicated on the September 2008 VA examination report.  While the clinical findings at that time did not technically meet the criteria for a 10 percent rating under Diagnostic Code 6522- namely greater than 50 percent nasal obstruction on both sides- the RO essentially determined that the Veteran's disability more closely approximated the criteria for a 10 percent rating.  

Resolving all doubt in the Veteran's favor, the Board similarly finds that the Veteran's symptomatology since that time has continued to more closely approximate the criteria for a 10 percent rating.  Indeed, from the time of the September 2008 examination, the Veteran has consistently endorsed symptoms of nasal congestion, post nasal drip, difficulty breathing, and nasal obstruction.  He has provided credible testimony attesting to no change in his disability since the time of the September 2008 examination.  His assertion in this regard is supported by the medical evidence, which shows that he was assessed with rhinitis in January 2012 and prescribed the continued use of topical nasal steroids and saline irrigations to treat his disability.  Indeed, the findings of the CT scan of the Veteran's sinus noted in the January 2012 record are similar to those shown in the September 2008 VA examination report.  The RO reduced the Veteran's disability rating based on the May 2011 VA examination report showing some reduction in the Veteran's nasal obstruction.  However, subsequent medical evidence, coupled with the Veteran's credible testimony, does clearly show actual sustained improvement in the Veteran's rhinitis disability.   

Consequently, the Board determines that it cannot be stated with certainty that there has been sustained improvement in the Veteran's rhinitis.  Accordingly, the 10 percent rating is restored.


ORDER

The 10 percent rating for rhinitis is restored, and the appeal as to this issue is granted.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


